Citation Nr: 0812352	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-21 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 5, 2003 
for a total rating based on unemployability due to service- 
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He had service in the Republic of Vietnam.

The appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2003 
decision of the VA Regional Office in Muskogee, Oklahoma that 
granted a total rating based on unemployability due to 
service-connected disability, effective from March 5, 2003.  
The veteran appealed for an earlier effective date.

The Board denied the veteran's claim in September 2005.  
Thereafter, the appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  The 
veteran's representative and VA's General Counsel filed a 
joint motion to vacate the Board's 2005 decision.  By Order 
dated in September 2006, the Court granted the joint motion 
and remanded the case to the Board for further consideration 
and readjudication.

The case was remanded by a decision of the Board dated in 
July 2007 and is once more before the Board for appropriate 
disposition.


FINDINGS OF FACT

1.  An informal claim for a total rating based on 
unemployability in the form of a VA outpatient clinic report 
was received on October 2, 2002, followed by a formal 
application for such on December 16, 2002. 

2.  There is competent clinical evidence of record showing 
that it was factually ascertainable as of October 2002 that 
PTSD precluded substantially gainful employment.  




CONCLUSION OF LAW

The criteria for an effective date of October 2, 2002 for a 
total rating based on unemployability due to service-
connected disability are met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.340, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations - VA's duty to assist the veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2007 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case in a 
supplemental statement of the case issued in December 2007 
after proper notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records.  His employer's detailed statement has been 
carefully considered.  The appellant has fully and completely 
outlined his contentions in correspondence of record.  
Significantly, neither he nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2007).  It is also the established 
VA policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled. 38 C.F.R. § 4.16(b) (2007); see also 38 C.F.R. 
§§ 3.340, 3.341 (2007).

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340 (2007).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris. 38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2007).

Factual Background

In letters to VA dated in September 2002 and in November 
2002, a supervisor at an insurance adjusting company reported 
that the veteran had been employed full-time by the agency 
since February 1988 as a field claims investigator, but that 
in approximately 1997 and 1998, he began to have what could 
be described as "mood swings" and that for the past three or 
four years, he had been having "temper tantrums" in the 
workplace.  The supervisor stated that consideration had been 
given to terminating the veteran, but that he had so far been 
permitted to continue his employment as an insurance adjuster 
because the company valued its employees, had a close working 
environment and found it difficult over the years to 
terminate an employee without considering all the employment 
and personal factors.  The letter stated that due to the 
veteran's excellent work in the past and his obvious 
emotional difficulty, "we simply continued his employment in 
hope he would eventually improve."  It was the company's 
belief that the appellant needed counseling.  

VA outpatient clinical records dating from September 2002 
show that the veteran initiated treatment for symptoms that 
included anger outbursts, yelling and hitting things at work 
to the point of being fired.  He related that his last day of 
work had been when he had had an on-the-job accident and 
applied for workers compensation.  The record reflects that 
the appellant received ongoing counseling for symptomatology 
that included anger, withdrawal, anxiety, depression, tension 
and outbursts of emotion.  A VA Vet Center Assessment in 
October 2002 stated that it was clear that the appellant met 
the criteria for PTSD and had demonstrated this in ways that 
included an inability to develop a successful career, and was 
destroying it through his attitude and actions of 
hyperarousal, intrusion and constriction.  It was found that 
it was questionable whether he was capable of maintaining any 
employment.  

On November 27, 2002, a statement was received by VA from the 
veteran in which he said that, "I am always on the verge of 
anger and depression and it no longer takes much to get me 
there.  I have no friends except a couple of work friends, 
but I only associate with them on few occasions to play golf 
or talk around the office.  I have been off work due injury 
[sic] about 8 weeks, and have found being home, and alone, 
just to hang loose and not associate with persons or 
situations has been pleasant, but I am returning to work 
soon, which frightens me, and I don't know why."

In a letter dated December 9, 2002, a VA rehabilitation 
counselor informed the veteran that after a counseling 
session with him that day, action had been stopped on an 
application which he had filed for VA Vocational 
Rehabilitation and Employment services.  The veteran was 
advised that a determination had been made that it was 
infeasible for him to obtain, maintain, and retain 
competitive employment due to the severity of his service 
connected and non-service connected disabilities, which 
included PTSD and non-service connected disabilities of 
chronic back pain with a history of multiple back surgeries, 
heart disease with a history of coronary artery bypass graft 
surgery in April 1998, and coronary angioplasty with 
placement of stents in July 2002.

A formal claim for a total rating based on unemployability on 
VA Form 21- 8940, Veteran's Application for Increased 
Compensation Based On Unemployability was received on 
December 16, 2002.  The veteran stated that he had completed 
two years of college as well as paralegal studies in 1988.  
He related that the service-connected disability which 
prevented him from securing or following any substantially 
gainful occupation was PTSD.  He wrote that he last worked 
full time on August 28, 2002, and the date on which he became 
too disabled to work was September 3, 2002.  The veteran also 
stated on the claim form that he had been employed by the 
insurance claims adjusting company from February 1987 to 
"present/WC don't expect return", evidently meaning that he 
was receiving workers' compensation benefits, presumably due 
to injuries in a motor vehicle accident.  He indicated that 
he did not expect to return to his employment as a claims 
adjuster.  

In January 2003, a completed VA Form 21-4192, Request For 
Employment Information In Connection With Claim For 
Disability Benefits, was received from the veteran's 
employer, the insurance claims adjusting agency.  The 
information provided on the form noted that the veteran 
performed work as an insurance claims investigator, that the 
number of hours he worked were 8 to 12 hours daily and 40 to 
70 hours weekly, that the amount he had earned during the 
preceding 12 months was $34,584.75, that his beginning date 
of employment had been February 15, 1988, and that his ending 
date of employment was "off on workmen comp".  It was 
reported that the last day he worked was August 30, 2002.  
The reason given for his not working was "on workers' 
compensation due to back injury suffered in auto accident".  
It was reported that he received sick pay with a gross 
monthly benefit of $1700 on September 15, 2002 that ended on 
December 31, 2002 with a final payment of $850.

On March 5, 2003, the veteran was seen by a staff 
psychiatrist at a VA outpatient clinic.  The treatment note 
for that visit included HPI [history of present illness], PPH 
[previous psychiatric history], PMH [past medical history], 
and MSE [mental status examination] sections which did not 
contain any clinical findings or a medical opinion and thus 
need not be set forth in this decision.  The VA 
psychiatrist's reported assessment of the veteran on March 5, 
2003 as shown on the treatment note was: PTSD, recurrent 
major depression. R/O [rule out] Axis II disorder, increasing 
depression past several years, sees therapist regularly. 
denies benefit from Zoloft or Trazodone, ? SE [side effects] 
appetite/weight gain, took Zanax 0.25 mg tid 10 days - no 
benefit.  The treatment plan was for the veteran to continue 
to take psychoactive medication and attend individual and 
group therapy sessions.

In the March 2003 decision which is the subject of this 
appeal, the Decision Review Officer increased the schedular 
evaluation for the veteran's PTSD to 70 percent and granted 
entitlement to a total rating based on unemployability on a 
schedular basis under the provisions of 38 C.F.R. § 4.16(a).

Legal Analysis

In order to decide the veteran's appeal on the issue of an 
earlier effective date for a grant of a total rating based on 
unemployability, the Board must determine the dates of the 
claim and the date entitlement arose.

The Board finds that the October 2, 2002 VA vet center clinic 
note constituted an informal claim for a total rating based 
on unemployability because it was a VA vet center report 
indicating the severity of and functional loss attributable 
solely to the veteran's service connected PTSD without 
reference to his non-service connected back disorder and 
heart disease.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. See 38 C.F.R. § 3.157(a), (b)(1) (2007). 

Having found that the VA vet center clinic assessment dated 
October 2, 2002 was an informal claim for entitlement to a 
total rating based on unemployability, it is shown that a 
formal application for such was received within one year of 
that date on December 16, 2002.  

A claim for total rating based on unemployability is a claim 
for increased compensation, and the effective date rules for 
increased compensation apply. See Hurd v. West, 13 Vet. App. 
449 (2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 
63 Fed.Reg. 56704 (1998).

The Board finds in this instance that although the veteran 
maintained employment through at least August 2002, his 
emotional volatility and erratic behavior at work made for a 
difficult work environment for all concerned.  It is shown 
that were it not for a sympathetic employer, he would have 
been terminated.  The record suggests that such a decision 
was apparently short circuited by the appellant going on 
workers compensation following a motor vehicle accident in 
August 2002.  As indicated previously, the Board observes 
that the veteran sought VA counseling whereupon it was 
determined on October 2, 2002 that he had PTSD, and that the 
destructiveness of his attitude and actions made it 
questionable as to whether he was capable of maintaining any 
employment.  This conclusion by a qualified mental health 
professional strongly indicates that the veteran was 
unemployable solely by reason of PTSD symptoms as of the date 
of treatment on October 2, 2002, without regard to serious 
nonservice-connected disorders.  Consequently, there is 
probative evidence of record showing that the veteran was 
entitled to a grant of a total rating based on 
unemployability prior to the formal claim received on 
December 16, 2002. See 38 C.F.R. § 3.159(a)(1) (2007).  

In this case, the Board finds that it was factually 
ascertainable as of October 2, 2002 that there was an 
increase in severity of the veteran's PTSD that precluded 
substantially gainful employment.  The fact that the veteran 
filed an application for such within one year of that date 
mandates an effective date for the grant of a total rating 
based on unemployability as of October 2, 2002. See 38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); VAOPGCPREC 
12-98; 63 Fed.Reg. 56704 (1998).  The Board thus resolves the 
benefit of the doubt in favor of the veteran by finding that 
an earlier effective date of October 2, 2002 is warranted for 
a total rating based on unemployability. 

The Board finds, however, that absent a finding of an earlier 
formal or informal claim, or prior clinical evidence 
documenting unemployability due to PTSD, an effective date 
earlier than October 2, 2002 is not warranted.  


ORDER

An effective date of October 2, 2002 for a total rating based 
on unemployability due to service-connected disability is 
granted subject to controlling regulations governing the 
payment of monetary awards.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


